Citation Nr: 9918134	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from November 1978 to November 
1982.  The veteran also had active duty for training from 
September to December 1977, and served in a National Guard 
unit from September 1987 to December 1997.  

This appeal arises from a February 1998 rating decision of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for bilateral hearing loss and tinnitus.

In March 1998, the veteran submitted a notice of disagreement 
with the denial of service connection for both bilateral 
hearing loss and tinnitus.  However, a statement of the case 
has not been issued with regard to the denial of service 
connection for tinnitus.  The issue of entitlement to service 
connection for tinnitus must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998).

In a rating decision dated in March 1996, the RO proposed to 
reduce the evaluation for the veteran's service connected 
lumbosacral strain from 40 to 20 percent, and for residuals 
of a left knee meniscectomy from 30 to 20 percent.  The 
veteran expressed disagreement with the proposed reduction.  
In a June 1996, rating decision the RO confirmed the 40 
percent evaluation for lumbosacral strain and the 30 percent 
evaluation for the residuals of the left meniscectomy.  In a 
statement dated in October 1997, the veteran clarified that 
he was not seeking increased evaluations for his service 
connected orthopedic disabilities.  Inasmuch as the RO has 
not reduced the evaluations for the veteran's back and left 
knee disabilities, and the veteran has clarified that he is 
not seeking an increase in those evaluations the Board does 
not have jurisdiction of any issue pertaining to those 
disabilities.


FINDING OF FACT

There is no competent evidence of a nexus between bilateral 
hearing loss and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service records are negative for complaints, 
treatment or diagnosis of hearing loss.  On examination for 
entrance into a Special Forces unit in January 1982 the his 
auditory thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
25
25
LEFT
5
5
5
20
20

A United States Army Reserve (Reserve) audiometric 
examination dated in February 1986 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
45
40
LEFT
0
0
40
40
15

An October 1987 National Guard audiometric examination was 
interpreted as showing moderate bilateral high frequency 
sensorineural hearing loss. 

In an application for compensation based on unemployability 
received in February 1990, the veteran reported that between 
1984 and 1986 he had worked as an upholsterer, and truck 
driver.

A service department audiometric examination dated in July 
1990 was interpreted as revealing hearing within normal 
limits except for mild to moderate hearing loss at 2000 to 
4000 Hertz.  

VA audiometric examinations dated from September 1990 to 
November 1997 show bilateral sensorineural hearing loss as 
defined in 38 C.F.R. § 3.385 (1998).  

The veteran was accorded a hearing at the Board before the 
undersigned in January 1999.  He testified that his hearing 
loss was incurred during active duty.  He testified that in 
approximately 1985 or 1986 there was an incident involving a 
fifty caliber machine gun wherein he did not have time to 
place his ear plugs in his ears and was subject to concussion 
like exposure to the noise which cause him to grab his head.  
He also testified that at the time his hearing loss was 
discovered he was in an inactive reserve status.  He further 
testified that he had been advised to claim service 
connection for hearing loss by a VA audiologist.  He asserted 
that she had essentially related his hearing loss to the 
incident in service, but would not supply a statement to that 
effect.

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
the veteran's claim of service connection is whether the 
veteran has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, meaning it appears to be meritorious.  Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that: A well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Under applicable laws and regulations, service connection 
requires evidence that the disease or disorder was incurred 
in or aggravated by service or that the disorders are 
otherwise attributable to service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  
Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 
3.303(d).

For VA purposes, active duty includes a period of active duty 
for training during which an individual was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and for a period of inactive duty training during which 
an individual was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that regardless of 
when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

In the case of a veteran serving for ninety days or more 
during a period of war or on active duty subsequent to 
December 31, 1946, a chronic disease becoming manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service will be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1112, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Sensorineural hearing loss, as an organic disease of the 
nervous system, is considered a chronic disease. 38 C.F.R. § 
3.309(a).

Analysis

The veteran asserts that he has bilateral hearing loss as the 
result of noise exposure during a period of active or 
inactive duty training in 1985 or 1986.  He is competent to 
report such an incident. Falzone v. Brown, 8 Vet. App. 398 
(1995).  There is also competent evidence of current hearing 
loss for VA purposes in the form of the reports of audiometry 
testing at VA and service department facilities.

As a lay person, however, the veteran would not be competent 
to supply an opinion linking his current disability with the 
noise exposure in service.  There is no competent medical 
evidence relating any current hearing loss to his period of 
service.  The veteran has testified that he was told by a VA 
audiologist that there is such a relationship.  However, such 
medical hearsay cannot constitute competent medical evidence. 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

The Board also notes that while hearing loss was identified 
within one year of the veteran's claimed noise exposure, 
service connection could not be awarded on a presumptive 
basis.  Presumptive service connection applies to periods of 
active service.  The veteran was not on active duty at the 
time of the noise exposure, and there is no showing that the 
veteran incurred a service connected disease or injury during 
the period of claimed active duty for training or inactive 
duty training when the noise exposure reportedly occurred.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded.  
Robinette v. Brown, supra.

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown,  9 Vet. App. 341, 344 (1996).  In this case, the 
veteran has testified that a VA audiologist provided an 
opinion essentially linking his hearing loss to service.  
However, he was informed at the hearing of the importance of 
securing a statement from the audiologist, and he essentially 
testified that such a statement was unavailable.  VA has 
accordingly complied with its duty under § 5103.

As no competent medical evidence has been submitted relating 
the veteran's current hearing loss to his period of service, 
there is no competent evidence of a nexus between the current 
hearing loss and service.  In the absence of such evidence, 
the claim for service-connection is not well grounded, and 
service connection must be denied.



ORDER

Service connection for bilateral hearing loss is denied.  



REMAND

As was noted in the introduction to this decision, the 
veteran has submitted a notice of disagreement with the 
denial of service connection for tinnitus, but has not been 
issued a statement of the case as to that issue.  
Accordingly, this case must be remanded in part for the 
following:

The RO should issue a statement of the 
case as to the issue of entitlement to 
service connection for tinnitus.  Only if 
the veteran submits a timely substantive 
appeal should the claim be returned to 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

